The opinion of the court was delivered by
Bennett, J.
It is to be taken that the pauper was appointed to and did discharge the duties of lister, in Warren, for the years 1823 and 1827, having been duly sworn to the faithful discharge of the duties of such office. It appears, however, that, between those years, he, together with his family, removed out of that town and continued to reside in a neighbouring town for the space of about ten months.
It is claimed in argument, that the pauper, to have gained a settlement under the statute of 1817, must have been a lister of the town in two consecutive years; — but we think not. The statute enacts, “ That any person, who shall, in any town in this state, be for two years appointed to and sworn to the faithful discharge of the office of town clerk, or lister, &c., or shall be appointed to and sworn to the faithful discharge of one of said offices one year, and another of said offices in another year, shall be adjudged to have his settlement in such town.” There are no words in the statute, which necessarily import, that the two years must be in succession. The statute uses the expression “ for two years,” and not for the term of two years ; and when it speaks of the person’s-holding one of the offices in one year, it uses the expression, “ and another in another year.”
If it had been intended, that the two years should have been in succession, the phraseology would probably have been, “ and another the next year.” The fourth section of the statute, which provides for gaining a settlement by reason of the person’s having a list of a given amount for five years, requires, in express terms, that it should be five years in succession. So the eighth section requires a residence for the term of seven years. The word term, ex vi termini\ imports a succession of years,
*172The more important question relates to the effect, which shall be given to the paupers removal from Warren between the two years, for which he was lister. We think a person’s right to gain a settlement by his holding any of the offices specified in the statute is a qualified right, and that a residence in the town is a necessary ingredient to the gaining' of a settlement, and that it must be continuous, until the settlement is complete. If the pauper removes from the town, while his right of settlement is inchoate, it must be an abandonment of what had been done towards gaining a settlement. A person cannot have two, or more, inchoate settlements at one and the same time, either of which, at his option, may be ripened into a perfect settlement.
The result is, the judgment of the county court is affirmed.